THE COURT.
The record herein discloses that in an action to recover a deficiency existing after a trustee’s foreclosure sale of real estate under a deed of trust securing a promissory note, a general demurrer was sustained to the complaint; and the plaintiff has appealed from the judgment of dismissal thereafter entered.  Counsel have stipulated that this appeal “may be submitted upon the rule in Brown v. Ferdon, 5 Cal. (2d) 226 [54 Pac. (2d) 712]’’. Under the rule in that case the note and deed of trust here in question, having been executed and delivered'prior to the effective date of section 2924½ of the Civil Code, are not subject to the provisions of said section. The judgment is therefore reversed.